Citation Nr: 9915767	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder, secondary to the service-connected residuals of a 
dislocation of the left acromioclavicular joint.  

2.  Entitlement to an increased rating for residuals of a 
dislocation of the left acromioclavicular joint, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
left elbow, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a left wrist 
disorder, secondary to the service-connected residuals of a 
dislocation of the left acromioclavicular joint; denied an 
increased rating for residuals of a dislocation of the left 
acromioclavicular joint; and denied an increased rating for 
arthritis of the left elbow.  The veteran filed a notice of 
disagreement in October 1997.  Later that month, a statement 
of the case as to these issues was provided by the RO and the 
veteran filed a timely substantive appeal.  

In his October 1997 notice of disagreement, the veteran also 
raised the issues of entitlement to service connection for a 
right shoulder and arm disorder, as secondary to the service-
connected disabilities of his left shoulder and elbow; and 
entitlement to an increased rating for his service-connected 
dysthymia.  In a March 1998 letter to the veteran, the RO 
informed the veteran that his claim for service connection 
for a right shoulder and arm disorder, as secondary to the 
service-connected disabilities of his left shoulder and 
elbow, had been previously denied by the RO in a March 1996 
rating decision.  Since the appeal period had expired, he was 
informed that he needed to submit new and material evidence 
to reopen that claim.  The Board notes that, in the March 17, 
1998, letter to the veteran, the RO indicated that he was 
notified of this decision on September 6, 1997.  This date is 
incorrect, and reflects the date that the veteran was 
informed that his increased rating claims currently on appeal 
were denied.  The RO should correct this error and take 
further appropriate action on this issue.  In addition, the 
veteran underwent a VA examination for his service-connected 
dysthymia in April 1998.  However, the claims file reflects 
that the RO has not yet issued a rating decision on this 
matter.  

Accordingly, these issues are not presently ripe for 
appellate review.  Nevertheless, the Board points out that, 
in the interest of efficiency, all of the veteran's claims 
should be fully developed by the RO in conjunction with the 
development requested below before the case is returned to 
the Board.  The veteran is advised that an additional notice 
of disagreement and substantive appeal would be necessary in 
order for the issues not currently certified for appeal to 
become ripe for appellate review, and he is cautioned that 
failure to file a timely substantive appeal is grounds for 
termination of the claim.  

Finally, it is noted that, in his July 1998 informal hearing 
presentation, the veteran's representative indicated that one 
of the issues currently before the Board was entitlement to 
service connection for a right shoulder disorder.  However, 
as noted and explained above, that issue has not been 
properly developed or appealed at this time.  The original 
rating action, statement of the case, and substantive appeal 
reflect that the third issue currently before the Board is 
entitlement to service connection for a left wrist disorder, 
secondary to the service-connected residuals of a dislocation 
of the left acromioclavicular joint.  Accordingly, the first 
page of this decision reflects the issues that are currently 
certified on appeal.  


REMAND

Under 38 C.F.R. § 20.700 (1998), a hearing on appeal will be 
granted if a veteran, or a veteran's representative acting on 
his or her behalf, expresses a desire for the veteran to 
appear in person.  

In his March 1998 substantive appeal, the veteran indicated 
that he wished to appear personally at a hearing before a 
Member of the Board "if requested or needed."  However, in 
a letter to the RO, dated in February 1999, the veteran's 
representative related that the veteran desired to appear 
before "Regional Office personnel."  The Board received a 
copy of this letter, via facsimile, from the RO in June 1999.  
The RO indicated that the veteran requested a local hearing.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should afford the veteran the 
opportunity to submit additional evidence 
in support of his claims.  

2.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the local office, and the 
veteran and his representative should be 
notified of the date and time of such 
hearing.  

3.  Thereafter, the RO should adjudicate 
or readjudicate the veteran's claims.  If 
any of the determinations are adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


